NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENIA LISSETTE RENDEROS-                        No.    18-70511
NATAREN; GERSON ANTONIO
PORTILLO-RENDEROS,                              Agency Nos.       A208-267-865
                                                                  A208-267-899
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Petitioner Kenia Lissette Renderos-Nataren and her minor son, natives and

citizens of El Salvador, timely petition for review of a Board of Immigration

Appeals’ (“BIA”) order affirming the denial of their claims for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review the BIA’s decision, “except to the extent that the [immigration

judge’s] opinion is expressly adopted,” Hosseini v. Gonzales, 471 F.3d 953, 957

(9th Cir. 2006) (quoting Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir. 2000)),

and review “the BIA’s determination that a petitioner does not qualify for asylum

or withholding of removal under the highly deferential ‘substantial evidence’

standard,” Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010) (citing INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992)).

      Petitioners fail to challenge the BIA’s determination that they have not

suffered past harm that rises to the level of persecution, and therefore waive that

argument. See Hui Ran Mu v. Barr, 936 F.3d 929, 936 (9th Cir. 2019) (“issues not

raised in the opening brief are deemed waived” (citing Martinez-Serrano v. INS.,

94 F.3d 1256, 1259–60 (9th Cir. 1996))). To be eligible for asylum, Petitioners had

to demonstrate a “well-founded fear of future persecution” on account of their

membership in a particular social group. 8 U.S.C. § 1101(a)(42). To be

cognizable, a particular social group must be “(1) composed of members who share

a common immutable characteristic, (2) defined with particularity, and (3) socially

distinct within the society in question.” Reyes v. Lynch, 842 F.3d 1125, 1131 (9th

Cir. 2016) (internal quotation marks omitted).


                                          2
      The BIA correctly determined that the proposed social groups—“El

Salvadoran women who do not have protection from violence” and “El Salvadoran

women business owners”—are not cognizable. Because the “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground,” Zetino, 622 F.3d at 1016, the first proposed

social group is not cognizable. Because Petitioner failed to challenge the BIA’s

finding that she is no longer a business owner, and therefore not a member of that

proposed group, she waived the issue. See Hui Ran Mu, 936 F.3d at 936 (“issues

not raised in the opening brief are deemed waived” (citing Martinez-Serrano, 94
F.3d at 1259–60)). Substantial evidence also supports the BIA’s determination that

Petitioner’s son failed to establish a nexus between the harm that he fears in El

Salvador and membership in his family.

      The standard “for withholding of removal is more stringent than the well-

founded fear standard governing asylum.” Al-Harbi v. INS, 242 F.3d 882, 888–89

(9th Cir. 2001). Petitioners’ ineligibility for asylum thus forecloses their

arguments regarding withholding of removal.

      Finally, Petitioners fail to challenge the BIA’s determination that, because

the record does not establish that it is “more likely than not” that Petitioners will be

tortured if returned to El Salvador, they are ineligible for CAT protection. 8 C.F.R.

§ 1208.16(c)(2). Accordingly, their CAT claim is waived. See Hui Ran Mu, 936
3
F.3d at 936 (“issues not raised in the opening brief are deemed waived” (citing

Martinez-Serrano, 94 F.3d at 1259–60)).

            PETITION DENIED.




                                          4